The opinion of the court was delivered by
Need, J.
These are cross-appeals from a final decree, fixing the extent of the liability of Henry Traphagen as administrator of Charles E. Eogers.
Charles E. Eogers died December 7th, 1870, leaving a widow and two children, Charles E. and Emma A.
Letters of administration were granted to Henry Traphagen on December 24th, 1870.
On May 6th, 1872, Mr. Traphagen filed his final account as administrator with the surrogate of the county of Hudson, which was duly passed, showing a balance in his hands of $6,897.54.
He paid to the widow the one-third part of said balance, and held the children’s portions of $2,132.51 each in his own hands, no guardian of the estate of the children having been appointed. The administrator, at different times, and in various ways, made payments of money to, and for the benefit of the children up to *427the time wben they attained their majority. On February 29th, 1884, the children filed their bill in the court of chancery for an account, and on October 15th, .1884, an account was ordered.
The master to whom the matter was referred, reported that there was due to the complainant Charles E. Rogers, the sum of $2,210.44, and to Emma A. the sum.of $2,824.78.
Exceptions were, by Mr. Traphagen, filed to this report, which exceptions were referred to Advisory Master -Bedle, who advised a decree allowing a number of the exceptions and disallowing others. From these conclusions' of the master, appeals are taken by both parties to the suit.
In the. consideration of the counter-contentions as to the amount of the allowances which should be permitted to the accountant, it is observable that the administrator made the disbursements to the infants and for their benefit, in a manner entirely irregular.
The functions of his office as administrator were entirely ended when he had filed his account and received the orphans court’s approval thereof, with the one duty still subsisting, namely, that of paying over the balance in his hands to the persons by law entitled thereto. The persons entitled by law would have been the regularly appointed guardians of the infants. Payment by a trustee to an infant, without the sanction of the court, is irregular, and the trustee may be compelled to pay again to the infant when he comes of age. Dagley v. Tolferry, 1 P. Wms. 285 ; Philips v. Paget, 2 Atk. 80; Davies v. Austen, 3 Bro. Ch. 178; Lee v. Brown, 4 Ves. 362; Furman v. Coe, 1 Cai. Cas. 96.
The court sometimes, where the amount is small, for the purpose of saving the expense of taking out letters of guardianship, will direct a payment to a relative of the infant. Farrance v. Viley, 21 L. J. (Ch.) 313; Ker v. Ruxton, 16 Jur. 491. It is not, however, an inflexible rule that payment directly to an infant, without an order of the court which supervises the trust, results in a forfeiture of all benefit arising from the payment made.
Nor do I perceive any reason why, in the absence of bad faith on the part of the person making the payment, he should not *428be allowed the benefit of all disbursements, which would clearly have been sanctioned by a court of equity had the administrator occupied the position of guardian.
His conduct should undoubtedly be scanned with the closest scrutiny, but if his acts appear to have been bona fide, and to have been attended by a benefit to the infant cestui que trust, then he is equitably entitled to the same degree of relief as if his conduct had been marked by the strictest conformity to the rules of legal or equitable procedure.
The advisory master in the present case’recognized this equitable rule in dealing with the several questions presented for his consideration. Regarding the cause from tide same point of view, the question is presented whether the court of chancery, in so dealing with the accounts, failed in certain particulars to reach correct results.
The counsel of Mr. Traphagen first insists that he should be allowed a bill for groceries which were delivered to Emma A., and paid for by Traphagen. Emma was at this time married, and living with her husband and her mother, although she was yet an infant. Her husband was presumably able to support her, and it was his duty to do so. The disallowance of this payment was correct.
Next, the counsel objects to the manner in which the advisory master dealt with a claim for the allowance of $324 for three years’ rent.
It appears that Emma A. removed with her husband, in March, 1879, into a house belonging to Mr. Traphagen, and lived there till July 1st, 1884. Mr. Traphagen prayed an allowance for $9 per month rent, during a period from March 1st, 1879, to March 1st, 1882, and for $10 per month for the rest of the period of occupancy.
Emma arrived at her majority on October 5th, 1881.
The advisory master sustained the claim for an allowance for rent from the time Emma was of age, but disallowed it for the time previous to that event.
The disallowance is based upon the fact of her infancy and her marriage, and the consequent liability of her husband to *429support her. The allowance is grounded upon a contract made by her after she attained her majority, by which the rent was to be deducted from her distributive shai’e.
I think there is in her testimony that which justified the conclusion of the master in finding the existence of such an agreement, and the law places no obstacles in the way of such a contract on the part of a married woman. If the renting was to her, it was her own contract, and valid by the terms of our statute.
In regard to that part of the rent, the allowance of which was refused, it is urged that the master erred. It is insisted that Emma, by remaining in possession of the premises after October 1st, 1881, ratified an agreement to pay rent made while she was au infant. The position of Emma is likened to that of a person who has purchased land while an infant and remains in possession when of age; and of one who, having taken a lease for years, remains in possession after attaining his majority. But whatever may be the effect of the retention of possession by an adult of the subject of his infantile contract of sale or letting, it is apparent that the facts in the present case bear no resemblance to either of the samples.
There was no contract of letting for a term of years proven, which expired after the arrival of October 5th. There is nothing to show the terms under which she agreed to hold the house.
Mr. Traphagen says that he charged so much a month, and she says that she received nothing from Mr. Traphagen but rent.
Upon this slender foundation is built up an agreement to pay rent accruing after she arrived at her majority, but certainly no contract for any specific time can be deduced from it.
The agreement to pay after arriving at maturity seems to be merely an admission of a liability to pay for a previous use and occupation. Certainly the possession of Emma cannot be said to have been the ratification of any precedent contract.
It is also a ground of objection that there is a compounding of interest, against the express views of the advisory master, who ordered simple interest. On the other hand, it is objected *430that the part of the decree which directs that there shall be no compounding, is erroneous.
The advisory master ordered yearly rests, so long as there were payments made by Mr. Traphagen, and interest to be computed upon the balances; but he directed that only simple interest should be computed after the disbursements ceased.
I am not clear but this was an equitable adjustment of this branch of the case under all the circumstances, and that it should stand.
The counsel for the complainants below, upon their appeal, insists that there was error in permitting the administrator to claim an allowance for disbursements made to the infants previous to' the settlement as administrator. It is said that the presumption is conclusive that such payments were included in that account.
But there is no such presumption, because such payments would have no legitimate, place in such accounting. They can be regarded as payments in advance of a part of the distributive shares in the estate, and can be deducted whenever such shares are claimed. As the claims are made by way of this bill for an accounting, it is the right of the defendant to claim the benefit of any legal disbursements to the distributees, made at any time upon the credit of the future shares to be distributed.
There is a claim allowed, however, about which I have had some doubt.
It is a sum of $294.03, claimed to have been paid to the mother of Charles, for his benefit, by groceries delivered to her, and charged to Mr. Traphagen.
At this time Charles was married, and was earning wages, and his mother was living with him. The groceries, Charles says, he got the benefit of. This amount was all that he received during this period from the administrator. It seems to have been a great assistance to him. It was not in excess of the interest charged against the administrator during that period, so no inroads were made upon the principal of the infant’s estate. I think if a guardian had made this expenditure it would receive *431the sanction of the supervising court. So I incline to an allowance of this item.
I think the conclusions reached by the advisory master in other respects should stand, and that the decree below should be affirmed, without costs;

Deoree unanimously affirmed.